Citation Nr: 1612270	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-31 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence sufficient to reopen a claim for service connection for neuritis/arthritis, also claimed as nodosus arthritis, has been received.  

2. Entitlement to service connection for neuritis/arthritis, also claimed as nodosus arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2012 and October 2012 the Board remanded the issue on appeal for the Veteran to be scheduled for a Board hearing.  In October 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

The underlying issue of service connection for neuritis/arthritis, also claimed as nodosus arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed April 2007 rating decision, the RO denied service connection for neuritis/arthritis.  

2. Additional evidence has been received since the April 2007 rating decision that relates to a previously unestablished fact necessary to substantiate the claim of service connection for neuritis/arthritis, also claimed as nodosus arthritis.


CONCLUSIONS OF LAW

1. The April 2007 rating decision that denied service connection for neuritis/arthritis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence has been received since the last denial of service connection for neuritis, arthritis, also claimed as nodosus arthritis, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to reopen and grant service connection for neuritis, arthritis, also claimed as nodosus arthritis, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide this issue.  

Claim to Reopen

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the 
definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In the April 2007 rating decision, the RO denied service connection for neuritis/arthritis on the basis that service treatment records did not show that the condition was incurred in or aggravated by service and because there was no evidence that the claimed condition exists.  The Veteran did not appeal this adverse determination, nor did she submit any additional evidence within a year following the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received within one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).  Thus, the previous rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

Subsequently, in July 2008 the Veteran filed a claim to reopen service connection for nodosus arthritis.  The evidence added to the record since the April 2007 rating decision includes the October 2015 Board hearing transcript whereby the Veteran testified that she was diagnosed with arthritis in September 1969 during service and has arthritis in both hips.   The evidence also includes a private treatment record dated in September 1994 and received in February 2010, which shows complaints of hand pain and an assessment of degenerative joint disease to rule out rheumatoid arthritis.  This evidence is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim for service connection for neuritis/arthritis, also claimed as nodosus arthritis, as the testimony provides further elaboration of joint problems that the Veteran had in service and as the private treatment record indicates a post-service assessment of degenerative joint disease (arthritis).  Accordingly, the claim is reopened.  


ORDER

As new and material evidence has been received sufficient to reopen the claim for service connection for neuritis/arthritis, also claimed as nodosus arthritis, the appeal to this extent is allowed subject to further action as discussed herein below.  


REMAND

The Veteran contends that during service in Okinawa she had an infection that was caused by contaminated water essentially causing her joints to lock.  See July 2006 claim, July 2010 Form 9 Appeal.  She states that a VA medical examiner diagnosed her with nodosus arthritis and that since service she has had arthritis in her left shoulder.  Id.  Service treatment records in July 1969 show that the Veteran was treated for an infection in her female organs and was assessed with probable pelvic inflammatory disease.  In January 1970 a bacteriology report requested for a groin strain shows pus cells and epithelial cells, as well as large and small gram negative bacillus.  Thus, a VA examination is warranted as there is competent evidence of arthritis, evidence suggesting that the disability may be related to service, and insufficient competent evidence of file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
In October 2015 the Veteran testified that after service she was treated for arthritis in March 1970 at the VA medical facility in San Diego, California and in 1972 at the VA medical facility in the Westwood neighborhood in California.  In July 2006, she stated that she was treated for nodosus arthritis from April 1970 to April 1972 at a VA medical facility in the Sawtelle neighborhood in California.  While a letter dated in September 2006 from the VA Greater Los Angeles Healthcare System shows that there are no treatment records on file for the Veteran, another attempt needs to be made to see if there are outstanding treatment records under the last name, Greene, which is the name indicated in the Veteran's contemporaneous March 1970 separation examination.  The Board notes that, in a letter dated in December 2008, the VA Greater Los Angeles Healthcare System indicated that it was unable to retrieve the Veteran's records.  However, their search was not accurate as they searched for another Veteran's records and looked for records from the 1990s rather than from the 1970s.  An attempt also needs to be made to see if there are any outstanding treatment records from the VA San Diego Healthcare System in the 1970s.  

Lastly, in her July 2006 claim, the Veteran indicated that she was receiving benefits from the Social Security Administration (SSA).  As there may be underlying medical records at SSA that are relevant to the issue on appeal, an effort needs to be made to obtain them.  Further, post-service treatment records indicate that the Veteran underwent surgical procedures for her low back and left shoulder and was receiving workers' compensation for injuries to her neck, lower back, and left shoulder.  See, e.g. July 2005 private medical records.  Although private treatment records, to include records from Kaiser Permanente, have been associated with the file, the Veteran's assistance should be obtained to ensure that copies of any additional outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In addition to any records that the Veteran identifies, request VA treatment records dated from 1970 to 1979 from both the VA Greater Los Angeles Healthcare System and the VA San Diego Healthcare System.  Obtain and associate all pertinent SSA records.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the development requested above has been completed to the extent possible, arrange for the Veteran to undergo a VA examination, by an appropriate examiner to determine the etiology of her neuritis, arthritis, also claimed as nodosus arthritis.  After reviewing the claims folder and examining the Veteran the examiner must: 

a.) Identify all diagnoses associated with the Veteran's claimed neuritis/arthritis, also claimed as nodosus arthritis.  

b.) For each identified diagnosis associated with neuritis/arthritis, also claimed as nodosus arthritis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  If the examiner determines that the Veteran has nodosus arthritis, or any other form of arthritis, the examiner must identify the joints affected by the arthritis.  In rendering the opinion the examiner is asked to discuss the Veteran's contentions that during service in Okinawa she had an infection from contaminated water essentially causing her joints to lock.  See July 2006 claim, July 2010 Form 9 Appea1.  The examiner must also address service treatment records in July 1969 that show that the Veteran was treated for an infection in her female organs and was assessed with probable pelvic inflammatory disease.  The examiner must comment on the significance of an in-service January 1970 bacteriology report requested for a groin strain, which shows pus cells and epithelial cells, as well as large and small gram negative bacillus.  

The examiner is advised that the Veteran is competent to report her symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3.  Lastly, readjudicate the claim for service connection for neuritis/arthritis, also claimed as nodosus arthritis.  
If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until she is notified by VA.  However, she is advised of her obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, and her failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that she has the right to submit additional evidence and argument, whether herself or through her representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


